PER CURIAM.
The record on appeal conclusively indicates that the appellee/defendant Manfre-donia failed to sustain his burden in the trial court by demonstrating a complete absence of genuine issues of material fact. Consequently, the summary judgment entered in this cause is reversed. See Unijax, Inc. v. Factory Insurance Association, 328 So.2d 448 (Fla. 1st DCA), cert. denied, 341 So.2d 1086 (Fla.1976).
REVERSED and REMANDED.
HURLEY and BERANEK, JJ., and GEIGER, DWIGHT L., Associate Judge, concur.